Upon this petition it appears that service of the writ, in the case for which a trial is asked, was not made upon the defendants, and that they had no notice of the suit. *Page 525 
The petitioners do not contradict the return of the officer, but supplement it by facts which show that no legal service of the writ was made, on account of which judgment was rendered against them by default. This entitles them to a trial.
Case remitted to the District Court of the Tenth Judicial District for trial.